DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-6 are currently pending and addressed below. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) that was filed on 01/12/2022 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1 and 3, it is recited in the claims, “A picture frame adaptor adapted to convert a standard rectangular picture frame into a shadowbox, the picture frame comprising a large rectangular central opening and an inwardly-disposed frame rear rabbet receiving and retaining one or more of a transparent panel, a mat member and a backing panel, the picture frame adaptor comprising:… wherein the forward rabbet is sized to mate with the picture frame rear rabbet of the picture frame and the rear rabbet is sized to receive the backing panel of the picture frame.” (emphasis added). Claims 2 and 4 further recites “wherein the outer width of the forwardly-extending tongue is slightly less than the inner width across the frame rear rabbet, and wherein the inner width across the rear rabbet of the adaptor is equal to or substantially the same as the inner width across the frame rear rabbet.” (emphasis added). It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “picture frame adaptor” that is intended "to convert a standard rectangular picture frame into a shadowbox, the picture frame comprising a large rectangular central opening and an inwardly-disposed frame rear rabbet receiving and retaining one or more of a transparent panel, a mat member and a backing panel” or the more narrow in scope combination of a “picture frame adaptor” with the “the picture frame comprising a large rectangular central opening and an inwardly-disposed frame rear rabbet receiving and retaining one or more of a transparent panel, a mat member and a backing panel”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “picture frame adaptor” whether "the picture frame comprising a large rectangular central opening and an inwardly-disposed frame rear rabbet receiving and retaining one or more of a transparent panel, a mat member and a backing panel” is present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “picture frame adaptor” with “the picture frame comprising a large rectangular central opening and an inwardly-disposed frame rear rabbet receiving and retaining one or more of a transparent panel, a mat member and a backing panel” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “picture frame comprising a large rectangular central opening and an inwardly-disposed frame rear rabbet receiving and retaining one or more of a transparent panel, a mat member and a backing panel” is purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “picture frame adaptor” alone as indicated by the preamble of “A picture frame adaptor adapted to convert a standard rectangular picture frame into a shadowbox, the picture frame comprising a large rectangular central opening and an inwardly-disposed frame rear rabbet receiving and retaining one or more of a transparent panel, a mat member and a backing panel” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad sub combination of the “picture frame adaptor” and any recitation drawn to some “standard rectangular picture frame”, “frame rear rabbet”, “transparent panel”, “mat member”, and/or “backing panel” as being purely functionally recited and not a required structure within the scope of the claims. If applicant intends to claim the more narrow combination of the “picture frame adaptor” and “standard rectangular picture frame” in claims 1 and 3 and should claim 1 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof; and claim 5 may also be objected to under 37 CFR 1.75 as being a substantial duplicate if claim 1 is found allowable.
Claims 2 and 4 are indefinite by virtue of their dependency on claims 1 and 3, respectively.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockwood (GB 2328153 A).

    PNG
    media_image1.png
    813
    939
    media_image1.png
    Greyscale

Claim 1 (as best understood), Lockwood teaches a picture frame adaptor converting a standard rectangular picture frame into a shadowbox, the picture frame comprising a large rectangular central opening and an inwardly- disposed frame rear rabbet receiving and retaining one or more of a transparent panel, a mat member and a backing panel (Fig. 2-3 show a picture frame adaptor assembly 3 capable of converting a standard picture frame into a shadowbox. Page 2, lines 10-11, states “The spacer framework preferably comprises four substantially straight sections arranged such that they form a rectangular shape.”), the picture frame adaptor comprising:
a four-sided rectangular member comprising four elongated body members connected in end-to-end manner and having a large rectangular central opening (Fig. 2-3 show a four-sided rectangular member 7, 8 comprising four elongated body members A, B, C, D connected in end-to-end manner and having a central opening. See also p. 2, lines 10-11, and p. 4, lines 15-17. While p. 4, lines 15-17 states “spacer frame assembly 3 comprises two square spacer frameworks 7, 8”, examiner notes the use of the inclusive definition of a rectangle in this interpretation, i.e. that a rectangle is "a figure with four straight sides, all of whose angles are right angles" and a square is a special rectangle as it is "a figure with four straight sides, all of whose angles are right angles" AND has four equal sides [https://www.themathdoctors.org/is-a-square-a-rectangle-classifying-shapes/]);
an outwardly disposed, four-sided forward rabbet coextensive with the body members and defining a forwardly-extending tongue positioned on the front of the four-sided rectangular member (Fig. 2 shows a four-sided forward rabbet 11 coextensive with the body members and defining a forwardly extending tongue 10 on the front of the four-sided rectangular member 7, 8); and
an inwardly disposed four-sided rear rabbet coextensive with the body members and positioned on the rear of the four-sided member (Fig. 2 show a four-sided rear rabbet 32 coextensive with the body members and positioned on the rear of the four-sided member 7, 8);
wherein the forward rabbet is sized to mate with the picture frame rear rabbet of the picture frame (Fig. 2 shows the forward rabbet 11 is sized to mate with a rear rabbet of a picture frame 2) and the rear rabbet is sized to receive the backing panel of the picture frame (Fig. 2 shows the rear rabbet 32 is sized to receive a backing panel 18 of a picture frame 2).
Claims 2 and 4 (as best understood), Lockwood teaches wherein the outer width of the forwardly-extending tongue is slightly less than the inner width across the frame rear rabbet (Fig. 2 shows the outer width of the tongue 10 is slightly less than an inner width of a rear rabbet of a picture frame 2), and wherein the inner width across the rear rabbet of the adaptor is equal to or substantially the same as the inner width across the frame rear rabbet (Fig. 2 shows the inner width of the rear rabbet 32 of the adaptor assembly 3 is substantially the same as an inner width of a rear rabbet of a picture frame 2).
Claim 3 (as best understood), Lockwood teaches a picture frame adaptor adapted to convert a standard rectangular picture frame into a shadowbox, the picture frame comprising a large rectangular central opening and an inwardly- disposed frame rear rabbet receiving and retaining one or more of a transparent panel, a mat member and a backing panel (Fig. 2-3 show a picture frame adaptor assembly 3 capable of converting a standard picture frame into a shadowbox. Page 2, lines 10-11, states “The spacer framework preferably comprises four substantially straight sections arranged such that they form a rectangular shape.”), the picture frame adaptor comprising:
a four-sided rectangular member comprising four elongated body members connected in end-to-end manner and having a large rectangular central opening (Fig. 2-3 show a four-sided rectangular member 7, 8 comprising four elongated body members A, B, C, D connected in end-to-end manner and having a central opening. See also p. 2, lines 10-11, and p. 4, lines 15-17. While p. 4, lines 15-17 states “spacer frame assembly 3 comprises two square spacer frameworks 7, 8”, examiner notes the use of the inclusive definition of a rectangle in this interpretation, i.e. that a rectangle is "a figure with four straight sides, all of whose angles are right angles" and a square is a special rectangle as it is "a figure with four straight sides, all of whose angles are right angles" AND has four equal sides [https://www.themathdoctors.org/is-a-square-a-rectangle-classifying-shapes/]);
an outwardly disposed, four-sided forward rabbet coextensive with the body members and defining a forwardly-extending tongue positioned on the front of the four-sided rectangular member (Fig. 2 shows a four-sided forward rabbet 11 coextensive with the body members and defining a forwardly extending tongue 10 on the front of the four-sided rectangular member 7, 8); and
an inwardly disposed four-sided rear rabbet coextensive with the body members and positioned on the rear of the four-sided member (Fig. 2 show a four-sided rear rabbet 32 coextensive with the body members and positioned on the rear of the four-sided member 7, 8);
wherein the forward rabbet is sized to mate with the picture frame rear rabbet of the picture frame (Fig. 2 shows the forward rabbet 11 is sized to mate with a rear rabbet of a picture frame 2) and the rear rabbet is sized to receive the backing panel of the picture frame (Fig. 2 shows the rear rabbet 32 is sized to receive a backing panel 18 of a picture frame 2).
Claim 5 (as best understood), Lockwood teaches a picture frame adaptor in combination with a standard rectangular picture frame, the picture frame comprising a large rectangular central opening and an inwardly-disposed frame rear rabbet receiving and retaining one or more of a transparent panel, a mat member and a backing panel (Fig. 2-3 show a picture frame adaptor assembly 3 in combination with a standard picture frame 2; the picture frame 2 comprising a large central opening [see Fig. 1], an inwardly disposed rear rabbet [see annotated Fig. 2], a transparent panel 5, a mat member 6, and a backing panel 18. Page 2, lines 10-11, states “The spacer framework preferably comprises four substantially straight sections arranged such that they form a rectangular shape.” While p. 4, lines 4-5, state that the picture frame is square, examiner notes the use of the inclusive definition of a rectangle in this interpretation, i.e. that a rectangle is "a figure with four straight sides, all of whose angles are right angles" and a square is a special rectangle as it is "a figure with four straight sides, all of whose angles are right angles" AND has four equal sides [https://www.themathdoctors.org/is-a-square-a-rectangle-classifying-shapes/]), the picture frame adaptor comprising:
a four-sided rectangular member comprising four elongated body members connected in end-to-end manner and having a large rectangular central opening (Fig. 2-3 show a four-sided rectangular member 7, 8 comprising four elongated body members A, B, C, D connected in end-to-end manner and having a central opening. See also p. 2, lines 10-11, and p. 4, lines 15-17.);
an outwardly disposed, four-sided forward rabbet coextensive with the body members and defining a forwardly-extending tongue positioned on the front of the four-sided rectangular member (Fig. 2 shows a four-sided forward rabbet 11 coextensive with the body members and defining a forwardly extending tongue 10 on the front of the four-sided rectangular member 7, 8); and
an inwardly disposed four-sided rear rabbet coextensive with the body members and positioned on the rear of the four-sided member (Fig. 2 show a four-sided rear rabbet 32 coextensive with the body members and positioned on the rear of the four-sided member 7, 8);
wherein the forward rabbet is sized to mate with the picture frame rear rabbet of the picture frame (Fig. 2 shows the forward rabbet 11 is sized to mate with the rear rabbet of the picture frame 2; see annotated Fig. 2) and the rear rabbet is sized to receive the backing panel of the picture frame (Fig. 2 shows the rear rabbet 32 is sized to receive the backing panel 18 of the picture frame 2).
Claim 6, Lockwood teaches wherein the outer width of the forwardly-extending tongue is slightly less than the inner width across the frame rear rabbet (annotated Fig. 2 shows the outer width of the tongue 10 is slightly less than the inner width of the rear rabbet of the picture frame 2), and wherein the inner width across the rear rabbet of the adaptor is equal to or substantially the same as the inner width across the frame rear rabbet (Fig. 2 shows the inner width of the rear rabbet 32 of the adaptor assembly 3 is substantially the same as the inner width of the rear rabbet of the picture frame 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fredette (US 20140000140 A1) teaches an apparatus having frame members with a front rabbet, a tongue, and a rear rabbet. However, the front rabbet is inwardly disposed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631